Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Quan M. Lacy, Appellant                              Appeal from the 89th District Court of
                                                     Wichita County, Texas (Tr. Ct. No. DC89-
No. 06-21-00045-CV        v.                         CV2021-0605).      Memorandum Opinion
                                                     delivered by Chief Justice Morriss, Justice
William Hull, Jr., Appellee                          Burgess and Justice Stevens participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant, Quan M. Lacy, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.
                                                     RENDERED OCTOBER 13, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk